 

EXECUTION COPY

 

HORIZON FUNDING Trust 2013-1 Notes

 

U.S. $90,000,000 OF 3.00% ASSET-BACKED NOTES

 

NOTE PURCHASE AGREEMENT

 

June 26, 2013

 

Guggenheim Securities, LLC,
as Initial Purchaser (the “Initial Purchaser”)
135 East 57th Street
New York, NY 10022, 7th Floor



Ladies and Gentlemen:

 

Section 1.          Authorization of Notes.

 

Horizon Technology Finance Corporation (the “Company”), as sole member of
Horizon Funding 2013-1 LLC (the “Trust Depositor”), has duly authorized the sale
of the 3.00% Asset-Backed Notes (the “Notes”) of Horizon Funding Trust 2013-1, a
Delaware statutory trust (the “Trust”). The Notes will be issued by the Trust in
an aggregate principal amount of $90,000,000. The Notes will be offered by the
Trust pursuant to the Memoranda (as defined below). The Trust was formed
pursuant to (i) a Trust Agreement, dated as of June 18, 2013, as amended and
restated as of the Closing Date (the “Trust Agreement”) between the Trust
Depositor and Wilmington Trust, National Association, as the owner trustee (the
“Owner Trustee”) and (ii) a Certificate of Trust filed with the Secretary of
State of the State of Delaware on June 18, 2013. In addition to the Notes, the
Trust is issuing a Trust Certificate (the “Certificate”). The Certificate will
represent a fractional undivided beneficial interest in the Trust. The
Certificate will be issued pursuant to the Trust Agreement. The Notes will be
issued pursuant to an Indenture, to be dated as of the Closing Date (the
“Indenture”), between the Trust and U.S. Bank National Association, as the
trustee (the “Trustee”). The Notes will be secured by the assets of the Trust.
The primary assets of the Trust will be a pool of senior commercial loans made
to life sciences companies, technology companies, healthcare companies and
cleantech companies and secured by security interests in certain assets of those
companies, originated by the Company or one of its affiliates (collectively, the
“Loans”). The Trust Depositor will acquire loans from the Company pursuant to a
Sale and Contribution Agreement, to be dated as of the Closing Date (the “Sale
and Contribution Agreement”) between the Company and the Trust Depositor.
Pursuant to a Sale and Servicing Agreement, to be dated as of the Closing Date
(the “Sale and Servicing Agreement”), among the Trust, the Company, the Trust
Depositor, and the Trustee, the Trust Depositor will sell, transfer and convey
to the Trust, without recourse, all of its right, title and interest in the
Loans in consideration for the Trust’s payment of portion of the proceeds of the
Notes and the issuance of the Certificate to the Trust Depositor. Pursuant to
the Indenture, as security for the indebtedness represented by the Notes, the
Trust will pledge and grant to the Trustee a security interest in the Loans, and
its rights under the Sale and Contribution Agreement and the Sale and Servicing
Agreement. This Note Purchase Agreement (the “Agreement”), the Trust Agreement,
the Sale and Contribution Agreement, the Sale and Servicing Agreement and the
Indenture are referred to collectively herein as the “Transaction Documents.”

 

 

 

 

Capitalized terms used herein but not otherwise defined shall have the meanings
set forth in the Sale and Servicing Agreement.

 

The Notes are to be offered without being registered under the Securities Act of
1933, as amended (the “Securities Act”), to “qualified institutional buyers” in
compliance with the exemption from registration provided by Rule 144A under the
Securities Act (“QIBs”), in offshore transactions to non-U.S. persons in
reliance on Regulation S under the Securities Act (“Regulation S”), and to
institutional “accredited investors” (as defined in Rule 501(a)(1), (2), (3) or
(7) under the Securities Act) (“Institutional Accredited Investors”) who, in
each case, are “qualified purchasers” (“Qualified Purchasers”) for purposes of
Section 3(c)(7) under the Investment Company Act of 1940, as amended (the “1940
Act”).

 

In connection with the sale of the Notes, the Company has prepared a preliminary
offering memorandum dated June 24, 2013 (including any exhibits, amendments or
supplements thereto and all information incorporated therein by reference, the
“Preliminary Memorandum”), and a final offering memorandum dated on or about
June 26, 2013 (including any exhibits, amendments or supplements thereto and all
information incorporated therein by reference, the “Final Memorandum”, and each
of the Preliminary Memorandum and the Final Memorandum, a “Memorandum” or
together the “Memoranda”) including a description of the terms of the Notes, the
terms of the offering, and the Trust. The Company has also posted information
relating to the performance of the Loans, one or more marketing books, and
certain additional information and documents concerning the Notes, the Loans and
the Company to a password protected Internet site accessible by potential
investors (such information the “Additional Offering Materials”). It is
understood and agreed that 9:46 am New York time on June 26, 2013 constitutes
the time of the contract of sale of the Notes for purposes of Rule 159 under the
Securities Act (the “Time of Sale”). It is further understood and agreed that
the Preliminary Offering Memorandum and the Additional Offering Materials as of
the Time of Sale shall be the entirety of the information conveyed to investors
as of the Time of Sale, and that “Time of Sale Information” shall refer
exclusively to such information, in either case in such form that has not been
superseded by any amendment or supplement thereto.

 

It is understood and agreed that nothing in this Agreement shall prevent the
Initial Purchaser from entering into any agency agreements, underwriting
agreements or other similar agreements governing the offer and sale of
securities with any issuer or issuers of securities, and nothing contained
herein shall be construed in any way as precluding or restricting the Initial
Purchaser’s right to sell or offer for sale any securities issued by any person,
including securities similar to, or competing with, the Notes.

 

Each of the Company and the Trust Depositor, as applicable, hereby agrees with
you, as the Initial Purchaser, as follows:

 

2

 

 

Section 2.          Purchase and Sale of Notes.

 

(a)          Subject to the terms and conditions and in reliance upon the
representations and warranties set forth herein, the Trust agrees to sell to the
Initial Purchaser, and the Initial Purchaser agrees to use commercially
reasonable efforts to place, the aggregate principal amount of Notes set forth
on Schedule I hereto with investors on a private placement basis in accordance
with the terms hereof. The Notes will be purchased at a price of 100%. It is
understood and agreed that the Initial Purchaser is not acquiring and has no
obligation to acquire the Certificate and the Certificate will be acquired by
the Trust Depositor on the Closing Date pursuant to the Trust Agreement. It is
further understood and agreed that the Initial Purchaser may retain the Notes,
purchase the Notes for its own account, or sell the Notes to its affiliates or
to any other investor in accordance with the applicable provisions hereof and of
the Indenture. The Notes sold hereby shall be issued and sold free from all
liens, charges and encumbrances, equities and other third party rights of any
nature whatsoever, together with all rights of any nature whatsoever attaching
or accruing to them now or after the date of this Agreement. The Initial
Purchaser shall have the right to reject, in whole or in part, any offer
received by it to purchase Notes and any such rejection by the Initial Purchaser
shall not be deemed a breach of the agreements contained herein.

 

(b)          In addition, whether or not the transactions contemplated hereby
shall be consummated, the Company agrees to pay (or cause to be paid by the
Trust) certain costs and expenses incidental to the performance by the Company
of its obligations hereunder and under the documents to be executed and
delivered in connection with the offering, issuance, sale, exchange and delivery
of the Notes (the “Documents”), including, without duplication, (i) the fees and
disbursements of counsel to the Company; (ii) the fees and expenses of any
trustees or custodian due to such trustees’ or custodian’s initial expenses
incurred in connection with the issuance of the Notes and their or its counsel,
as applicable; (iii) the fees and expenses of any bank establishing and
maintaining accounts on behalf of the holders of the Notes or in connection with
the transactions; (iv) the fees and expenses of the accountants for the Company,
including the fees for the “comfort letters” or “agreed-upon procedures letters”
required by the Initial Purchaser, any rating agency or any purchaser in
connection with the offering, sale, issuance and delivery of the Notes; (v) all
expenses incurred in connection with the preparation and distribution of each
Memorandum, the Additional Offering Materials and other disclosure materials
prepared and distributed and all expenses incurred in connection with the
preparation and distribution of the Transaction Documents; (vi) the fees charged
by any securities rating agency for rating the Notes; (vii) the fees for any
securities identification service for any CUSIP or similar identification number
required by the purchasers or requested by the Initial Purchaser; (viii) all
fees and expenses (including reasonable fees and expenses of counsel) of the
Company in connection with approval of the Securities by The Depositary Trust
Company (“DTC”) for “book-entry” transfer, (ix) all reasonable fees and
disbursements of counsel to the Initial Purchaser; (x) all expenses in
connection with the qualification of the Notes for offering and sale under state
securities laws, including the fees and disbursements of counsel and, if
necessary in the reasonable judgment of the Initial Purchaser, the cost of the
preparation and reproduction of any “blue sky” or legal investment memoranda;
(xi) any federal, state or local taxes, registration or filing fees (including
Uniform Commercial Code financing statements) or other similar payments to any
federal, state or local governmental authority in connection with the offering,
sale, issuance and delivery of the Notes; and (xii) the fees and expenses of any
special counsel or other experts required to be retained to provide advice,
opinions or assistance in connection with the offering, issuance, sale and
delivery of the Notes. Notwithstanding the foregoing, none of the Company, the
Trust Depositor or the Trust shall be liable to the Initial Purchaser for loss
of anticipated profits from the transactions covered by this Agreement.

 

3

 

 

Section 3.          Delivery.

 

Delivery of the Notes shall be made in the form of one or more global
certificates delivered to DTC or its designated agent, except that any Note to
be sold by the Initial Purchaser to an Institutional Accredited Investor that is
also a Qualified Purchaser for purposes of Section 3(c)(7) of the 1940 Act, but
that is not a QIB (as such terms are defined herein), shall be delivered in
fully registered, certificated form in an amount not less than the applicable
minimum denomination set forth in the Final Memorandum at the offices of Dechert
LLP at 12:00 p.m. New York, New York time, on June 28, 2013 or such other place,
time or date as may be mutually agreed upon by the Initial Purchaser and the
Company (the “Closing Date”). Subject to the foregoing, the Notes will be
registered in such names and such denominations as the Initial Purchaser shall
specify in writing to the Company and the Trustee. The Certificate shall be
delivered to the Trust Depositor on the Closing Date in fully registered,
certificated form in the permitted denominations and the required proportions as
set forth in the Final Memorandum.

 

Section 4.          Representations and Warranties of the Company.

 

Each of the Company, the Trust Depositor and the Trust, with respect to itself,
hereby represents and warrants to the Initial Purchaser, as of the date hereof
and as of the Closing Date, that:

 

(i)          The Final Memorandum and any additional information and documents
concerning the Notes, including but not limited to the Additional Offering
Materials, did not, as of their respective dates or date on which such
statements contained therein were made, and the Final Memorandum and the
Additional Offering Materials and any amendment or supplement thereto, will not,
each as of their respective dates or date on which such statements contained
therein were made and as of the Closing Date, include an untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements in each, in light of the circumstances under which they were made,
not misleading; provided that the Company makes no representation or warranty as
to the information contained in or omitted from the Final Memorandum or the
Additional Offering Materials in reliance upon and in conformity with
information furnished in writing to the Company by or on behalf of the Initial
Purchaser referenced in the last sentence of Section 8(a) herein.

 

4

 

 

(ii)         The Time of Sale Information, as of the Time of Sale, did not,
contain any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading; provided that the Company makes no
representation or warranty as to the information contained in or omitted from
the Time of Sale Information in reliance upon and in conformity with information
furnished in writing to the Company by or on behalf of the Initial Purchaser
referenced in the last sentence of Section 8(a) herein.

 

(iii)        The Company is a Delaware corporation, duly incorporated and
validly existing under the laws of the State of Delaware, has all corporate
power and authority necessary to own or hold its properties and conduct its
business in which it is engaged as described in each Memorandum and has all
licenses necessary (and has not received any notice of proceedings relating to
the revocation or modification of any such licenses) to carry on its business as
it is now being conducted and is licensed and qualified in each jurisdiction in
which the conduct of its business (including, without limitation, the
origination and acquisition of Loans and Related Property and performing its
obligations hereunder and under the other Transaction Documents) requires such
licensing or qualification and in which the failure so to qualify would have a
material adverse effect on the business, properties, assets, or condition
(financial or otherwise) of the Company.

 

(iv)        This Agreement has been duly authorized, executed and delivered by
the Company, the Trust Depositor and the Trust and, assuming due authorization,
execution and delivery thereof by the other parties hereto, constitutes a valid
and legally binding obligation of the Company, the Trust Depositor and the Trust
enforceable against the Company, the Trust Depositor and the Trust in accordance
with its terms, subject, as to enforcement only, to the effect of bankruptcy,
insolvency, reorganization, moratorium and other similar laws relating to or
affecting creditors’ rights generally or the application of equitable principles
in any proceeding, whether at law or in equity.

 

(v)         On the Closing Date, the Sale and Contribution Agreement, the Sale
and Servicing Agreement and the Assignment will have been duly authorized,
executed and delivered by the Company and, assuming due authorization, execution
and delivery thereof by the other parties thereto, will constitute valid and
binding agreements of the Company, enforceable against the Company in accordance
with their respective terms, subject, as to enforcement only, to the effect of
bankruptcy, insolvency, reorganization, moratorium and other similar laws
relating to or affecting creditors’ rights generally or the application of
equitable principles in any proceeding, whether at law or in equity.

 

(vi)        On the Closing Date, the Notes will have been duly authorized, and
when executed and authenticated in accordance with the Indenture and delivered
to and paid for by the Initial Purchaser in accordance with this Agreement, the
Notes will constitute valid and binding obligations of the Trust, enforceable
against the Trust in accordance with their terms, subject, as to enforcement
only, to the effect of bankruptcy, insolvency, reorganization, moratorium and
other similar laws relating to or affecting creditors’ rights generally or the
application of equitable principles in any proceeding, whether at law or in
equity, and will be entitled to the benefits of the Indenture.

 

5

 

 

(vii)       Other than as set forth in or contemplated by each Memorandum, there
are no legal or governmental proceedings pending to which the Company is a party
or of which any property or assets of the Company are the subject of which could
reasonably be expected to materially adversely affect the financial position,
stockholders’ equity or results of operations of the Company or on the
performance by the Company of its obligations hereunder or under the other
Transaction Documents; and to the knowledge of the Company, no such proceedings
are threatened or contemplated by governmental authorities or threatened by
others.

 

(viii)      The execution, delivery and performance of this Agreement and the
other Transaction Documents to which it is a party and the consummation by each
of the Company, the Trust Depositor and the Trust of the transactions
contemplated herein and therein and in all documents relating to the Notes will
not result in any breach or violation of, or constitute a default under, any
material agreement or instrument to which the Company is a party or to which any
of its material properties or assets are subject, except for such of the
foregoing as to which relevant waivers, consents or amendments have been
obtained and are in full force and effect or which would not reasonably be
expected to have a material adverse effect on the financial position,
stockholders’ equity or results of operations of the Company or on the
performance by the Company of its obligations hereunder or under the other
Transaction Documents, nor will any such action result in a violation of the
articles of organization or limited liability company agreement of the Company
or any Applicable Law.

 

(ix)         (i) None of the Trust Depositor, the Trust or the pool of Loans is,
or after giving effect to the transactions contemplated by the Transaction
Documents will be, (a) required to be registered as an “investment company”
under the 1940 Act or (b) required to register under the Commodity Exchange Act
of 1922, as amended, as a “commodity pool” and (ii) neither the Trust Depositor
nor the Trust is “controlled” by an investment company within the meaning of the
1940 Act.

 

(x)          Assuming the Initial Purchaser’s representations herein are true
and accurate, it is not necessary in connection with the offer, sale or exchange
and delivery of the Notes in the manner contemplated by this Agreement and each
Memorandum to register the Notes under the Securities Act or to qualify the
Indenture under the Trust Indenture Act of 1939, as amended.

 

(xi)         The Notes satisfy the requirements set forth in Rule 144A(d)(3)
under the Securities Act. As of the Closing Date, the Notes will not be (i) of
the same class as securities listed on a national securities exchange in the
United States that is registered under Section 6 of the Securities Exchange Act
of 1934, as amended (the “Exchange Act”), or (ii) quoted in any “automated
inter-dealer quotation system” (as such term is used in the Exchange Act) in the
United States.

 

6

 

 

(xii)        At the time of execution and delivery of the Sale and Contribution
Agreement, the Company owned the Loans to be conveyed by it on the Closing Date
free and clear of all liens, encumbrances, adverse claims or security interests
(“Liens”) other than Liens permitted by the Transaction Documents and the
Company had the power and authority to transfer such loans to the Trust
Depositor. At the time of execution and delivery of the Sale and Servicing
Agreement, the Trust Depositor owned the Loans to be conveyed by it on the
Closing Date free and clear of all Liens other than Liens permitted by the
Transaction Documents and the Trust Depositor had the power and authority to
transfer such Loans to the Trust.

 

(xiii)       Upon the execution and delivery of the Transaction Documents,
delivery to the Trust of the Loans and delivery to, or upon the order of, the
Trust Depositor of the net proceeds of the Notes and the Certificate, the Trust
will own the Loans conveyed to it on the Closing Date and the Trust Depositor
will acquire title to the Certificate, in each case free of Liens except such
Liens as may be permitted in the Transaction Documents. Upon the execution and
delivery of the Transaction Documents, payment by the Initial Purchaser for the
Notes and delivery to the Initial Purchaser of the Notes, the Initial Purchaser
will acquire title to the Notes, free and clear of Liens except such Liens as
may be granted or created by the Initial Purchaser and those permitted in the
Transaction Documents.

 

(xiv)      No consent, authorization or order of, or filing or registration
with, any court or governmental agency is required for the issuance and sale of
the Notes by the Trust to the Initial Purchaser or the execution, delivery and
performance by the Trust of this Agreement or the other Transaction Documents to
which it is a party, except such consents, approvals, authorizations,
registrations or qualifications as have been obtained or as may be required
under state securities or blue sky laws in connection with the sale or exchange
and delivery of the Notes in the manner contemplated herein.

 

(xv)       The Loans in all material respects have the characteristics described
in the Time of Sale Information and the Final Memorandum.

 

(xvi)      Each of the representations and warranties of the Company, the Trust
Depositor and the Trust set forth in each of the other Transaction Documents is
true and correct in all material respects.

 

(xvii)     Neither the Company nor any affiliate (as defined in Rule 501(b) of
Regulation D under the Securities Act (“Regulation D”)) of the Company nor
anyone acting on their behalf has, directly or indirectly (except to or through
the Initial Purchaser), sold or offered, or attempted to offer or sell, or
solicited any offers to buy, or otherwise approached or negotiated in respect
of, any of the Notes and neither the Company nor any of its affiliates will do
any of the foregoing. As used herein, the terms “offer” and “sale” have the
meanings specified in Section 2(3) of the Securities Act.

 

7

 

 

(xviii)    Neither the Company nor any affiliate (as defined in Rule 501(b) of
Regulation D) of the Company has directly, or through any agent, sold, offered
for sale, solicited offers to buy or otherwise negotiated in respect of, any
security (as defined in the Securities Act) which is or will be integrated with
the sale or exchange of the Notes in a manner that would require the
registration under the Securities Act of the offering contemplated by each
Memorandum or engaged in any form of general solicitation or general advertising
in connection with the offering of the Notes.

 

(xix)       With respect to any Notes subject to the provisions of Regulation S
of the Securities Act, the Company has not offered or sold such Notes during the
Distribution Compliance Period to a person (other than the Initial Purchaser)
who is within the United States or its possessions or to a United States person.
For this purpose, the term “Distribution Compliance Period” is defined as such
term is defined in Regulation S and the terms “United States or its possessions”
and “United States person” are defined as such terms are defined for purposes of
Treas. Reg. § 1.163-5(c)(2)(i)(D).

 

(xx)        Since the date of the latest audited financial statements of the
Company, there has been no change nor any development or event involving a
prospective change which has had or could reasonably be expected to have a
material adverse change in or effect on (i) the business, operations,
properties, assets, liabilities, shareholders’ equity, earnings, condition
(financial or otherwise), results of operations or management of the Company and
its subsidiaries, considered as one enterprise, whether or not in the ordinary
course of business, or (ii) the ability of the Company to perform its
obligations hereunder or under the other Transaction Documents.

 

(xxi)       The Notes, the Certificate and the Transaction Documents conform in
all material respects to the descriptions thereof in the Final Memorandum.

 

(xxii)      Any taxes, fees, and other governmental charges in connection with
the offering of the Notes, the execution and delivery of this Agreement and the
other Transaction Documents, the execution, delivery and transfer of the
Certificate and the execution, delivery, and sale or exchange of the Notes have
been or will be paid at or before the Closing Date.

 

(xxiii)     None of the Company or any Person acting on its behalf has taken,
and none of them will take, any action that might cause this Agreement or the
issuance, sale or exchange of the Notes to violate Regulation T, Regulation U or
Regulation X of the Board of Governors of the Federal Reserve System.

 

(xxiv)    No proceeds received by the Company, the Trust Depositor or the Trust
in respect of the Notes will be used by the Company, the Trust Depositor or the
Trust to acquire any security in any transaction which is subject to Section 13
or 14 of the Exchange Act.

 

8

 

 

(xxv)     (i) Each of the Company, the Trust and their respective ERISA
Affiliates is in compliance in all material respects with ERISA unless any
failure to so comply could not reasonably be expected to have a material adverse
effect and (ii) no lien under Section 303(k) of ERISA or Section 430(k) of the
Code exists on any of the Collateral. As used in this paragraph, the term “ERISA
Affiliate” means, with respect to any Person, a corporation, trade or business
that is, along with such Person, a member of a controlled group (as described in
Section 414 of the Code or Section 4001 of ERISA).

 

(xxvi)    Neither the Company nor any of its properties or assets has any
immunity from the jurisdiction of any court or from any legal process (whether
through service or notice, attachment prior to judgment, attachment in aid of
execution, execution or otherwise) under the laws of the State of Delaware.

 

(xxvii)   The Company has not paid or agreed to pay to any person any
compensation for soliciting another to purchase or exchange any of the Notes
(except as contemplated by this Agreement and the engagement letter (the
“Engagement Letter”) dated February 27, 2013, between the Company and the
Initial Purchaser).

 

(xxviii)    No event has occurred which, had the Notes already been issued,
might (whether or not with the giving of notice and/or the passage of time
and/or the fulfillment of any other requirement) constitute an event of default
or such other similar term howsoever used or defined in any Transaction
Document.

 

(xxix)      The Company has not taken, directly or indirectly, any action
designed to cause or to result in, or that has constituted or which might
reasonably be expected to constitute, the stabilization or manipulation of the
price of any Note or to facilitate the sale or resale of the Notes.

 

(xxx)        (i) The purchase and sale of the Notes pursuant to this Agreement,
including the determination of the offering price of the Notes and any related
discounts and commissions, is an arm’s-length commercial transaction between the
Company, on the one hand, and the Initial Purchaser, on the other hand, and the
Company is capable of evaluating and understanding and understands and accepts
the terms, risks and conditions of the transactions contemplated by this
Agreement; (ii) in connection with each transaction contemplated hereby, none of
the Company, the Trust Depositor or the Trust is relying on the Initial
Purchaser as the financial advisor, agent (except to the extent provided in this
Agreement) or fiduciary of the Company or any of its Affiliates, stockholders,
creditors or employees or any other party; (iii) the Initial Purchaser has no
obligation to the Company with respect to the offering contemplated hereby
except the obligations expressly set forth in this Agreement; (iv) the Company
and the Trust Depositor acknowledge that the Initial Purchaser and its
affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Company and the Initial Purchaser has no
obligation to disclose any of such interests by virtue of any advisory or
fiduciary relationship; and (v) the Company has consulted its own legal,
accounting, regulatory and tax advisors to the extent it deemed appropriate and
is not relying on the Initial Purchaser for any legal, accounting, regulatory or
tax advice with respect to the offering contemplated hereby.

 

9

 

 

(xxxi)      On and immediately after the Closing Date, each of the Company, the
Trust Depositor and the Trust (after giving effect to the issuance of the Notes
and to the other transactions related thereto as described in the Time of Sale
Information and the Final Memorandum) will be Solvent. As used in this
paragraph, the term “Solvent” means, with respect to a particular date and any
Person, that on such date (A) the present fair market value (or present fair
saleable value) of the assets of such Person is not less than the total amount
required to pay the probable liabilities of such Person on its total existing
debts and liabilities (including contingent liabilities) as they become absolute
and matured, (B) such Person is able to realize upon its assets and pay its
debts and other liabilities, contingent obligations and commitments as they
mature and become due in the normal course of business, (C) assuming the sale or
exchange of the Notes as contemplated by this Agreement, the Time of Sale
Information and the Final Memorandum, such Person is not incurring debts or
liabilities beyond its ability to pay as such debts and liabilities mature and
(D) such Person is not engaged in any business or transaction, and is not about
to engage in any business or transaction, for which its property would
constitute unreasonably small capital after giving due consideration to the
prevailing practice in the industry in which such Person is engaged. In
computing the amount of such contingent liabilities at any time, it is intended
that such liabilities will be computed at the amount that, in the light of all
the facts and circumstances existing at such time, represents the amount that
can reasonably be expected to become an actual or matured liability.

 

(xxxii)      The Company has provided a written representation (the “17g5
Representation”) to Moody’s Investors Service, Inc. (the “Hired NRSRO”), which
satisfies the requirements of paragraph Rule 17g-5(a)(3)(iii) of the Exchange
Act (“Rule 17g5”) and a copy of which has been delivered to the Initial
Purchaser. The Company has complied with the representations, certifications and
covenants made to the Hired NRSRO in connection with the 17g5 Representation.

 

(xxxiii)     The Company has not taken, nor will it take, directly or
indirectly, any action prohibited by Regulation M under the Exchange Act in
connection with the offering of the Notes.

 

(xxxiv)      No forward looking statement (within the meaning of Section 27A of
the Securities Act and Section 21E of the Exchange Act) contained in the
Preliminary Memorandum or the Final Memorandum has been made or reaffirmed
without a reasonable basis or has been disclosed other than in good faith.

 

(xxxv)      Each of the Company and the Trust Depositor represents and warrants
that there are no contracts, agreements or understandings between the Trust and
any person granting such person the right to require the Trust to file a
registration statement under the Securities Act with respect to any Notes owned
or to be owned by such person or to include any Notes in any securities
registered pursuant to any registration statement filed by the Trust under the
Securities Act.

 

10

 

 

(xxxvi)     No action has been taken by any governmental agency or body and no
statute, rule or regulation or order has been enacted, adopted or issued by any
governmental agency or body which prevents the issuance of the Notes or suspends
the sale or exchange of the Notes in any jurisdiction; no injunction,
restraining order or order of any nature by a Federal or state court of
competent jurisdiction has been issued with respect to the Company that would
prevent or suspend the issuance, sale or exchange of the Notes, or the use of
any of the Preliminary Memorandum, the Final Memorandum or the Additional
Offering Materials in any jurisdiction; no action, suit or proceeding is pending
against or, to the best of the knowledge of the Company, threatened against or
affecting the Company before any court or arbitrator or any governmental body,
agency or official, domestic or foreign, that could reasonably be expected to
interfere with or adversely affect the issuance or exchange of the Notes or in
any manner draw into question the validity of the Notes, any related agreement
or this Agreement or any action taken or to be taken pursuant hereto or thereto.

 

Section 5.          Sale of the Notes to the Initial Purchaser.

 

The sale of the Notes to the Initial Purchaser will be made without registration
of the Notes under the Securities Act, in reliance upon the exemption therefrom
provided by Section 4(2) of the Securities Act.

 

(a)          The Company, the Initial Purchaser and the Trust Depositor hereby
agree that the Notes will be offered and sold only in transactions exempt from
registration under the Securities Act. The Company, the Initial Purchaser and
the Trust Depositor will each reasonably believe at the time of the sale of the
Notes by the Trust to the Initial Purchaser and the initial resale of the Notes
by the Initial Purchaser (i) that either (A) each purchaser of the Notes is an
institutional investor that is (1) a QIB who is a Qualified Purchaser purchasing
for its own account (or for the accounts of QIBs who are Qualified Purchasers to
whom notice has been given that the resale, pledge or other transfer is being
made in reliance on Rule 144A) in transactions meeting the requirements of Rule
144A, or (2) an Institutional Accredited Investor who is a Qualified Purchaser
who purchases for its own account or the account of other Institutional
Accredited Investors that are not QIBs and provides the Initial Purchaser with a
written certification in substantially the form of Exhibit D-1 to the Indenture,
or (B) each purchaser that is a non-U.S. person is acquiring the Notes in an
offshore transaction meeting the requirements of Regulation S and is a Qualified
Purchaser, and (ii) that the offering of the Notes will be made in a manner that
will enable the offer and sale of the Notes to be exempt from registration under
state securities or Blue Sky laws; and each such party understands that no
action has been taken to permit a public offering in any jurisdiction where
action would be required for such purpose. The Company, the Initial Purchaser
and the Trust Depositor each further agrees not to (i) engage (and represents
that it has not engaged) in any activity that would constitute a public offering
of the Notes within the meaning of Section 4(2) of the Securities Act or (ii)
offer, sell or exchange the Notes by (and represents that it has not engaged in)
any form of general solicitation or general advertising (as those terms are used
in Regulation D), including the methods described in Rule 502(c) of Regulation
D, in connection with any offer or sale of the Notes.

 

11

 

 

(b)          The Initial Purchaser hereby represents and warrants to and agrees
with the Company, that (i) for resale purposes only, it is an “accredited
investor” within the meaning of Rule 501(a)(1), (2), (3) or (7) under the
Securities Act and a Qualified Purchaser and (ii) it will offer the Notes only
(A) to persons who it reasonably believes are QIBs who are Qualified Purchasers
in transactions meeting the requirements of Rule 144A, (B) to institutional
investors who it reasonably believes are Institutional Accredited Investors who
are Qualified Purchasers or (C) to non-United States persons it reasonably
believes are Qualified Purchasers in offshore transactions in accordance with
Regulation S. The Initial Purchaser further agrees that (i) it will deliver to
each purchaser of the Notes, at or prior to the Time of Sale, a copy of the Time
of Sale Information, as then amended or supplemented, (ii) prior to any sale of
the Notes to an Institutional Accredited Investor who is a Qualified Purchaser
that it does not reasonably believe is a QIB, it will receive from such
Institutional Accredited Investor a written certification in substantially the
form attached as Exhibit D-2 to the Indenture and (iii) prior to any sale of the
Notes to an investor in a denomination of less than $250,000, it will receive an
Initial Transferee Certification in the form agreed upon on the date hereof.

 

(c)          The Initial Purchaser hereby represents that it is duly authorized
and possesses the requisite limited liability company power to enter into this
Agreement.

 

(d)          The Initial Purchaser hereby represents and agrees that all offers
and sales of the Notes by it to non-United States persons, prior to the
expiration of the Distribution Compliance Period, will be made only in
accordance with the provisions of Rule 903 or Rule 904 of Regulation S (except
to the extent of any beneficial owners thereof who acquired an interest therein
pursuant to another exemption from registration under the Securities Act and who
will take delivery of a beneficial ownership interest in a Global Note, as
contemplated in the Indenture) and only upon receipt of certification of
beneficial ownership of the securities by a non-United States person in the form
provided in the Indenture. For this purpose, the term “Distribution Compliance
Period” is defined as such term is defined in Regulation S and the term “United
States person” is defined as such term is defined for purposes of Treas. Reg.
§1.163-5(c)(2)(i)(D).

 

(e)          The Initial Purchaser represents and agrees that (a) it has not
delivered, and will not deliver, any Rating Information to the Hired NRSRO
without the prior consent of a designated representative of the Company and (b)
it has not participated, and will not participate, in any oral communication
regarding Rating Information with the Hired NRSRO unless a designated
representative from the Company consents to or participates in such
communication; provided, however, that if an Initial Purchaser receives an oral
communication from the Hired NRSRO, such Initial Purchaser is authorized to
inform the Hired NRSRO that it will respond to the oral communication with a
designated representative from the Company. For purposes of this paragraph,
“Rating Information” means any information that could reasonably be determined
to be relevant to: (i) determining an initial credit rating for the Notes (as
contemplated by Rule 17g-5(a)(3)(iii)(C)) or (ii) undertaking credit rating
surveillance for the Notes (as contemplated by Rule 17g-5(a)(3)(iii)(D)).

 

12

 

 

Section 6.          Certain Agreements of the Company.

 

The Company covenants and agrees with the Initial Purchaser as follows:

 

(a)          If, at any time prior to the completion of distribution of the
Notes (as determined by the Initial Purchaser), any event involving the Company
shall occur as a result of which the Final Memorandum (as then amended or
supplemented) would include an untrue statement of a material fact or omit to
state any material fact necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading, the Company will
promptly notify the Initial Purchaser and prepare and furnish to the Initial
Purchaser an amendment or supplement to the Final Memorandum that will correct
such statement or omission. The Company will not at any time amend or supplement
the Final Memorandum (i) prior to having furnished the Initial Purchaser with a
copy of the proposed form of the amendment or supplement and giving the Initial
Purchaser a reasonable opportunity to review the same or (ii) in a manner to
which the Initial Purchaser or its counsel shall object. The Initial Purchaser’s
consent to or its delivery to prospective investors of such amendment or
supplement shall not constitute a waiver of any of the conditions set forth in
Section 7 hereof. In the event that the Initial Purchaser shall incur any costs
in connection with the reformation with a contract of sale with any investor
that received the Time of Sale Information that contains an untrue statement of
a material fact or failed to state a material fact necessary in order to the
make the statements therein, in the light of the circumstances under which they
were made, not misleading, the Company and the Trust Depositor jointly and
severally agree to reimburse the Initial Purchaser for such costs, provided that
the untrue statement or omission in the Time of Sale Information did not relate
solely to Initial Purchaser Information (as defined below).

 

(b)          During the period referred to in Section 6(a), the Company will
furnish to the Initial Purchaser, without charge, copies of the Final Memorandum
(including all exhibits and documents incorporated by reference therein), the
Transaction Documents and all amendments or supplements to such documents, in
each case, as soon as reasonably available and in such quantities as the Initial
Purchaser may from time to time reasonably request.

 

(c)          During the period referred to in Section 6(a), the Company shall
promptly prepare, upon the reasonable request of the Initial Purchaser, any
amendments of or supplements to the Final Memorandum that in the opinion of the
Initial Purchaser may be reasonably necessary to enable the Initial Purchaser to
continue to sell the Notes, subject to the approval of the Initial Purchaser’s
counsel.

 

13

 

 

(d)          At all times during the period referenced in Section 6(a), (i) the
Company will make available to each offeree the Additional Offering Materials
subject to such offeree's acceptance of the confidentiality requirements with
respect thereto and such information concerning any other relevant matters as it
or any of its affiliates possess or can acquire without unreasonable effort or
expense, as determined in good faith by it or such affiliate, as applicable,
(ii) the Company will provide each offeree the opportunity to ask questions of,
and receive answers from, it concerning the terms and conditions of the offering
and to obtain any additional information, to the extent it or any of its
affiliates possess such information or can acquire it without unreasonable
effort or expense (as determined in good faith by it or such affiliate, as
applicable), necessary to verify the accuracy of the information furnished to
the offeree, (iii) the Company will not publish or disseminate any material in
connection with the offering of the Notes except as contemplated herein or as
consented to by the Initial Purchaser or in connection with the Company’s
disclosure obligations under the Exchange Act, provided that no such disclosure
under the Exchange Act would result in a requirement that the offering of the
Notes be registered under §5 of the Securities Act, (iv) the Company will take
such action as the Initial Purchaser may reasonably request to obtain an
exemption from registration requirements or to qualify the Notes for offering
and sale under the state securities laws of such jurisdictions in the United
States of America, its territories and possessions, as the Initial Purchaser may
request; (v) the Company will advise the Initial Purchaser promptly of the
receipt by the Company of any communication from the SEC or any state securities
authority concerning the offering, sale or exchange of the Notes, (vi) the
Company will advise the Initial Purchaser promptly of the commencement of any
lawsuit or proceeding to which the Company is a party relating to the offering,
sale or exchange of the Notes, and (vii) the Company will advise the Initial
Purchaser of the suspension of the qualification of the Notes for offering, sale
or exchange in any jurisdiction, or the initiation or threat of any procedure
for any such purpose.

 

(e)          The Company will furnish, upon the written request of any
Noteholder or of any owner of a beneficial interest in a Note, such information
as is specified in paragraph (d)(4) of Rule 144A under the Securities Act (i) to
such Noteholder or beneficial owner, (ii) to a prospective purchaser of a Note
or interest therein who is a QIB and a Qualified Purchaser designated by such
Noteholder or beneficial owner, or (iii) to the Trustee for delivery to such
Noteholder, beneficial owner or prospective purchaser, in order to permit
compliance by such Noteholder or beneficial owner with Rule 144A in connection
with the resale of such Note or beneficial interest therein by such holder or
beneficial owner in reliance on Rule 144A unless, at the time of such request,
the Trust is subject to the reporting requirements of Section 13 or 15(d) of the
Exchange Act or is exempt from such reporting requirements pursuant to and in
compliance with Rule 12g3-2(b).

 

(f)          Except as otherwise provided in the Indenture, each Note will
contain a legend to the effect set forth in the Final Memorandum.

 

(g)          The Trust Depositor and the Company agree that no future offer and
sale of Notes of the Trust will be made if, as a result of the doctrine of
“integration” referred to in Rule 502 under the Securities Act, such offer and
sale would require the registration under the Securities Act of the offering
contemplated by the Time of Sale Information and the Final Memorandum.

 

(h)          None of the Company, the Trust Depositor nor the Trust will take or
permit, or cause any of their affiliates to take, any action whatsoever which
would have the effect of requiring the registration under the Securities Act of
the offering or sale of the Notes contemplated by the Time of Sale Information
and the Final Memorandum. The Company or the Trust Depositor will cause the
filing of such statements and reports as may be required under the Securities
Act or the Exchange Act.

 

14

 

 

(i)          Neither the Company nor any of its affiliates or any other Person
acting on their behalf shall engage, in connection with the offer and sale or
exchange of the Notes, in any form of general solicitation or general
advertising within the meaning of Rule 502(c) of Regulation D under the
Securities Act, including, but not limited to, the following:

 

(i)          any advertisement, article, notice or other communication published
in any newspaper, magazine or similar medium or broadcast over television or
radio; and

 

(ii)         any seminar or meeting whose attendees have been invited by any
general solicitation or general advertising.

 

(j)          None of the Company or any Person acting on its behalf shall engage
in any directed selling efforts (as that term is defined in Regulation S) with
respect to the Notes, and the Company and each Person acting on its behalf shall
comply with the applicable offering restrictions requirements of Regulation S.

 

(k)          The Company shall not solicit any offer to buy from or offer to
sell or sell to any Person any Notes, except through the Initial Purchaser or
with the consent of the Initial Purchaser and/or as otherwise specified in the
Indenture at any time prior to the Closing Date; on or prior to the Closing
Date, the Company shall not publish or disseminate any material other than the
Additional Offering Materials consented to by the Initial Purchaser, the Time of
Sale Information and the Final Memorandum in connection with the offer or sale
of the Notes as contemplated by this Agreement, unless the Initial Purchaser
shall have consented to the use thereof; if the Company makes any press release
including “tombstone” announcements, in connection with the Transaction
Documents, it shall permit the Initial Purchaser to review and approve such
release in advance.

 

(l)          The Company shall not take, or permit or cause any of its
affiliates to take, any action whatsoever which would have the effect of
requiring the registration, under the Securities Act, of the offer, sale or
exchange of the Notes contemplated by the Time of Sale Information or the Final
Memorandum.

 

(m)          The Company shall not solicit any offer to buy from or offer to
sell to any Person any Notes, except through the Initial Purchaser.

 

(n)          The Company shall not take, directly or indirectly, any action
designed to or which has constituted or which might reasonably be expected to
cause or result, under the Exchange Act or otherwise, in stabilization or
manipulation of the price of any Note to facilitate the sale, resale or exchange
of the Notes.

 

(o)          The Company shall cooperate with the Initial Purchaser and use its
best efforts to permit the Notes to be eligible for clearance and settlement
through the facilities of The Depository Trust Company (“DTC”) other than any
Note to be sold by the Initial Purchaser to an Institutional Accredited Investor
that is also a Qualified Purchaser, but that is not a QIB, which shall be
delivered in fully registered, certificated form in an amount not less than the
applicable minimum denomination.

 

15

 

 

(p)          The Company shall apply the net proceeds from the sale of the Notes
as set forth in the Final Memorandum under the heading “Use of Proceeds”.

 

(q)          So long as any of the Notes are outstanding, the Company or the
Trust Depositor, as applicable, will furnish to the Initial Purchaser, by
first-class mail, facsimile, email or such other method of delivery agreed to in
writing by the Initial Purchaser, as soon as practicable: (i) all documents
required to be distributed to the Holders of Notes; (ii) annual statements of
compliance, annual independent certified public accountants’ reports (so long as
the Initial Purchaser has executed an acknowledgment letter in favor of such
accountants) and annual opinions of counsel furnished to the Trustee or the
Owner Trustee pursuant to the Transaction Documents, following the date as such
statements, reports and opinions are furnished to the Trustee or the Owner
Trustee, as the case may be and (iii) from time to time, such other information
concerning the Company, the Trust Depositor, the Trust, the Notes or the
Certificate as the Initial Purchaser may reasonably request.

 

(r)          The Company will extend to all prospective investors the
opportunity to ask questions of, and receive answers from, the Company
concerning the Notes and the terms and conditions of the offering thereof and to
obtain such information as such prospective investors may consider necessary in
making an informed investment decision or to verify the accuracy of the
information set forth in the Memoranda, to the extent the Company possesses the
same or can acquire it without unreasonable effort or expense, provided that the
Company shall be under no obligation to divulge information that is proprietary
or confidential.

 

Section 7.          Conditions of the Initial Purchaser Obligations.

 

The obligation of the Initial Purchaser to purchase the Notes on the Closing
Date will be subject to the accuracy, in all material respects, of the
representations and warranties of the Company herein and the other Transaction
Documents, to the performance, in all material respects, by the Company of its
obligations hereunder and the other Transaction Documents and to the following
additional conditions precedent:

 

(a)          The Company shall have obtained all governmental authorizations (if
any) required in connection with the issuance and sale or exchange of the Notes
and the performance of its obligations hereunder and under the other Transaction
Documents to which it is a party.

 

(b)          The Notes shall have been duly authorized, executed, authenticated,
delivered and issued, the Transaction Documents shall have been duly authorized,
executed and delivered by the respective parties thereto and shall be in full
force and effect, and the Required Loan Documents in respect of the Loans shall
have been delivered to the Trustee pursuant to and as required by the Sale and
Servicing Agreement.

 

16

 

 

(c)          The Initial Purchaser shall have received a certificate, dated as
of the Closing Date, of the President, Chief Executive Officer, Chief Financial
Officer, Treasurer or any duly authorized officer of the Company to the effect
that such officer has carefully examined this Agreement, the Final Memorandum
and the Transaction Documents and that, to the best of such officer’s knowledge
(i) since the date information is given in the Final Memorandum, there has not
been any material adverse change in the condition, financial or otherwise, or in
the earnings, business affairs or business prospects of the Company, whether or
not arising in the ordinary course of business, or the ability of the Company,
the Trust Depositor or the Trust to perform its obligations hereunder or under
the Transaction Documents or in the characteristics of the Loans except as
contemplated by the Final Memorandum, (ii) the representations and warranties of
the Company as set forth herein are true and correct in all material respects as
of the Closing Date, as though such representations and warranties had been made
on and as of such date, (iii) each of the Company, the Trust Depositor and the
Trust has complied in all material respects with all agreements and satisfied
all conditions on its part to be performed or satisfied hereunder, under the
other Transaction Documents, at or prior to the Closing Date, (iv) the
representations and warranties of the Company, the Trust Depositor and the Trust
in the other Transaction Documents are true and correct in all material
respects, as of the Closing Date, as though such representations and warranties
had been made on and as of such date, and (v) nothing has come to the attention
of such officer that would lead such officer to believe that (A) the Time of
Sale Information, as of the Time of Sale, contained any untrue statement of a
material fact or omitted to state a material fact necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading, and (B) the Final Memorandum, as of its date and as of the
Closing Date, or any Additional Offering Material, as of its respective date,
contained or contains an untrue statement of a material fact or omitted or omits
to state any material fact necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading.

 

(d)          The Notes shall have been rated no less than “A2 (sf)” by the Hired
NRSRO, such rating shall not have been rescinded, and no public announcement
shall have been made by Hired NRSRO that any rating of the Notes has been placed
under review.

 

(e)          McGladrey LLP shall have furnished to the Initial Purchaser “agreed
upon procedures” letters, dated the date of delivery thereof, in form and
substance satisfactory to the Initial Purchaser, with respect to certain
financial and statistical information contained in the static pool reports, the
Preliminary Memorandum and the Final Memorandum.

 

(f)          The Initial Purchaser shall have received an opinion, dated the
Closing Date, of Chapman and Cutler LLP counsel to the Trustee, in form and
substance satisfactory to the Initial Purchaser.

 

(g)          The Initial Purchaser shall have received legal opinions of Dechert
LLP, counsel to the Company, the Trust Depositor and the Trust, (i) with respect
to certain corporate, enforceability, federal tax, security interest, securities
law and investment company matters, in form and substance satisfactory to the
Initial Purchaser, (ii) with respect to certain “true sale” issues in form and
substance satisfactory to the Initial Purchaser and (iii) with respect to
certain “non-consolidation” issues in form and substance satisfactory to the
Initial Purchaser.

 

17

 

 

Dechert LLP shall also provide a customary “negative assurances” letter, dated
as of the Closing Date, addressed to the Initial Purchaser and in form and
substance reasonably satisfactory to its counsel, containing customary
exceptions and limitations, to the effect that such counsel has no reason to
believe that the Preliminary Memorandum, at the Time of Sale, or the Final
Memorandum, as of its date and on the Closing Date, included or includes any
untrue statement of a material fact or omitted or omits to state any material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading (in each case, other than the
financial statements and other information of a statistical, accounting or
financial nature included in the Memoranda).

 

(h)          The Initial Purchaser shall have received opinions of Richards,
Layton & Finger, P.A., counsel to the Owner Trustee and special Delaware counsel
to the Trust Depositor and the Trust, with respect to (i) certain corporate and
enforceability matters regarding the Owner Trustee, (ii) certain Delaware
limited liability company matters, (iii) certain Delaware statutory trust
matters, (iv) certain corporate, perfection and priority issues and (v) whether
Delaware law, and not federal law, would govern the determination of what
persons or entities have the authority to file a voluntary bankruptcy petition
on behalf of the Trust Depositor, in each case, in form and substance
satisfactory to the Initial Purchaser.

 

(i)          The Initial Purchaser shall have received from the Trustee a
certificate signed by one or more duly authorized officers of the Trustee, dated
the Closing Date, in customary form.

 

(j)          The Initial Purchaser shall have received from the Owner Trustee, a
certificate signed by one or more duly authorized officers of the Owner Trustee,
dated the Closing Date, in customary form.

 

(k)          The Company shall have furnished to the Initial Purchaser and its
counsel such further information, certificates and documents as the Initial
Purchaser and its counsel may reasonably have requested, and all proceedings in
connection with the transactions contemplated by this Agreement, the other
Transaction Documents and all documents incidental hereto shall be in all
material respects reasonably satisfactory in form and substance to the Initial
Purchaser and its counsel.

 

(l)          The Trust shall have (or shall cause to be) delivered to DTC (or an
approved custodian therefor) the Notes (other than the Notes issued to
Institutional Accredited Investors), in each case in global form and as
described in Section 3(b) above, duly executed by the Trust and authenticated by
the Indenture Trustee. The Trust shall have issued the Certificate.

 

(m)          The Trust shall have executed and delivered to the DTC a standard
“letter of representations” sufficient to cause DTC to qualify the Notes issued
in global form for inclusion in DTC’s book-entry registration and transfer
system.

 

18

 

 

(n)          Each of the Collection Account, the Lockbox Account, the
Distribution Account and the Reserve Account shall have been established in
accordance with the terms of the Transaction Documents.

 

(o)          All other documents incidental hereto, to the other Transaction
Documents shall be reasonably satisfactory in form and substance to the Initial
Purchaser and its counsel.

 

If any of the conditions specified in this Section 7 shall not have been
fulfilled in all material respects when and as provided in this Agreement, or if
any of the opinions and certificates mentioned above shall not be in all
material respects reasonably satisfactory in form and substance to the Initial
Purchaser, this Agreement and all of the Initial Purchaser’s obligations
hereunder may be canceled by the Initial Purchaser at or prior to delivery of
and payment for the Notes. Notice of such cancellation shall be given to the
Company in writing, or by telephone or facsimile confirmed in writing.

 

Section 8.          Indemnification and Contribution.

 

(a)          The Company, the Trust Depositor and the Trust, jointly and
severally, shall indemnify and hold harmless the Initial Purchaser (whether
acting as Initial Purchaser or as placement agent with respect to any of the
Notes), its affiliates, officers, directors, employees, agents and each person,
if any, who controls the Initial Purchaser within the meaning of either the
Securities Act or the Exchange Act and the affiliates of the Initial Purchaser
from and against any loss, claim, damage, liability or expense, joint or
several, and any action in respect thereof, to which any indemnified party may
become subject, under the Securities Act or Exchange Act or otherwise, insofar
as such loss, claim, damage, liability, expense or action arises out of, or is
based upon, any untrue statement or alleged untrue statement of a material fact
contained in the Final Memorandum (or any amendment or supplement thereto), any
Additional Offering Materials, the Time of Sale Information or arises out of, or
is based upon, (i) the omission or alleged omission to state therein a material
fact required to be stated therein or necessary to make the statements therein
in light of the circumstances under which they were made not misleading, (ii) in
whole or in part, any inaccuracy in the representations and warranties of the
Company contained herein, or (iii) in whole or in part, any failure of the
Company to perform its obligations hereunder or under law; and shall reimburse
any such indemnified party for any legal and other expenses reasonably incurred
by such indemnified party in investigating or defending or preparing to defend
against any such loss, claim, damage, liability, expense or action; provided,
however, that the indemnifying parties shall not be liable to any such
indemnified party in any such case to the extent that any such loss, claim,
damage, liability, expense or action arises out of, or is based upon, any untrue
statement or alleged untrue statement or omission or alleged omission made in
the Time of Sale Information, any Memorandum or any Additional Offering
Materials in reliance upon and in conformity with written information furnished
to the Company by or on behalf of the Initial Purchaser referenced in the last
sentence of this Section 8(a); provided, further, that the foregoing indemnity
shall not inure to the benefit of any indemnified party from whom the person
asserting any such loss, claim, damage, liability or expense purchased the Notes
which are the subject thereof if the indemnified party sold Notes to or placed
Notes with the person alleging such loss, claim, damage or liability without
sending or giving a copy of the Time of Sale Information at or prior to the
confirmation of the sale of the Notes, if the Company shall have previously
furnished copies thereof to such indemnified party and the loss, claim, damage
or liability of such person results from an untrue statement or omission of a
material fact contained in the Preliminary Memorandum which was corrected in the
Time of Sale Information. The foregoing indemnity is in addition to any
liability that the indemnifying parties may otherwise have to any indemnified
party. The indemnifying parties acknowledge that the statements set forth in the
Initial Purchaser Information (as defined herein) constitute the only written
information furnished to the Company by or on behalf of the indemnified parties
specifically for inclusion in the Time of Sale Information, any Memorandum or
any Additional Offering Materials. “Initial Purchaser Information” shall mean
the information appearing in the Preliminary Memorandum and the Final Memorandum
under the caption: “Plan of Distribution” (but solely with respect to statements
in the second paragraph relating to the Initial Purchaser under such caption).

 

19

 

 

(b)          Guggenheim Securities, LLC agrees to indemnify and hold harmless
the Company, the Trust Depositor and the Trust, the partners, directors,
officers, employees and agents, and each person, if any, who controls the
Company, the Trust Depositor and the Trust within the meaning of Section 15 of
the Securities Act or Section 20 of the Exchange Act from and against any and
all losses, claims, damages and liabilities, joint or several, or actions in
respect thereof, caused by or arising out of any untrue statement or alleged
untrue statement of a material fact contained in the Time of Sale Information,
Final Memorandum or any Additional Offering Materials (or in any amendment or
supplement thereto) or caused by or arising out of any omission or alleged
omission to state a material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading, but only to the extent such losses, claims, damages or
liabilities are caused by or arise out of any untrue statement or omission based
upon information furnished in writing to the Company, the Trust Depositor and
the Trust by Guggenheim Securities, LLC and set forth in the Initial Purchaser
Information.

 

20

 

 

(c)          Promptly after receipt by an indemnified party under this Section 8
of notice of any claim or the commencement of any action, the indemnified party
shall, if a claim in respect thereof is to be made against an indemnifying party
under this Section 8, notify such indemnifying party in writing of the claim or
commencement of that action, provided, however, that the failure to notify an
indemnifying party shall not relieve such indemnifying party from any liability
that it may have to an indemnified party under this Section 8, except to the
extent that such indemnifying party has been materially prejudiced by such
failure and, provided, further, that the failure to notify an indemnifying party
shall not relieve such indemnifying party from any liability that it may have to
an indemnified party otherwise than under this Section 8. If any such claim or
action shall be brought against an indemnified party, and it shall notify an
indemnifying party thereof, such indemnifying party shall be entitled to
participate therein and, to the extent that it wishes, jointly with any other
similarly notified indemnifying party, to assume the defense thereof with
counsel reasonably satisfactory to such indemnified party. After notice from any
such indemnifying party or parties to the indemnified party or parties of its or
their election to assume the defense of such claim or action, any such
indemnifying party or parties shall not be liable to the indemnified party under
this Section 8 for any legal or other expenses subsequently incurred by the
indemnified party or parties in connection with the defense thereof; provided
that the indemnified party seeking such indemnity shall have the right to employ
counsel to represent it and any other indemnified party who may be subject to
liability arising out of any claim or action in respect of which indemnity may
be sought by an indemnified party against an indemnifying party under this
Section 8, if (i) in the reasonable judgment of such indemnified party, there
may be legal defenses available to it and any other indemnified party different
from or in addition to those available to the indemnifying party, or there is a
conflict of interest between it and any other indemnified party, on one hand,
and the indemnifying party, on the other, or (ii) the indemnifying party shall
fail to select counsel reasonably satisfactory to such indemnified party or
parties, and in such event the reasonable fees and expenses of such separate
counsel shall be paid by the indemnifying party. In no event shall the
indemnifying party be liable for the fees and expenses of more than one separate
firm of attorneys for all indemnified parties (together with local counsel (in
each jurisdiction)) in connection with any other action or separate but similar
or related actions in the same jurisdiction arising out of the same general
allegations or circumstances. No indemnifying party shall, without the prior
written consent of the indemnified party, effect any settlement of any pending
or threatened proceeding in respect of which any indemnified party is or could
have been a party and indemnity could have been sought hereunder by such
indemnified party, unless such settlement (i) does not include a statement as
to, or admission of, fault, culpability or a failure to act by or on behalf of
any such indemnified party, and (ii) includes an unconditional release of such
indemnified party from all liability on claims that are the subject matter of
such proceeding.

 

21

 

 

(d)          If the indemnification provided for in Section 8 shall for any
reason be unavailable to an indemnified party under subsection 8(a) hereof in
respect of any loss, claim, damage or liability, or any action in respect
thereof, referred to therein, then each indemnifying party shall, in lieu of
indemnifying such indemnified party, contribute to the amount paid or payable by
such indemnified party as a result of such loss, claim, damage or liability, or
action in respect thereof, (i) in such proportion as shall be appropriate to
reflect the relative benefits received by the Company, the Trust Depositor and
the Trust, on the one hand (without duplication), and the Initial Purchaser, on
the other, from the offering and sale of the Notes or (ii) if the allocation
provided by clause (i) above is not permitted by applicable law, in such
proportion as is appropriate to reflect not only the relative benefits referred
to in clause (i) above but also the relative fault of the Company, the Trust
Depositor and the Trust, on the one hand, and the Initial Purchaser, on the
other, with respect to the statements or omissions that resulted in such loss,
claim, damage or liability, or action in respect thereof, as well as any other
relevant equitable considerations. The relative benefits received by the
Company, the Trust Depositor and the Trust, on the one hand (without
duplication), and the Initial Purchaser, on the other, with respect to such
offering shall be deemed to be in the same proportion as the total net proceeds
from the offering and sale or exchange of the Notes (before deducting expenses)
received by the Company, the Trust Depositor and the Trust bear (without
duplication) to the total fees actually received by the Initial Purchaser with
respect to such offering and sale. The relative fault shall be determined by
reference to whether the untrue or alleged untrue statement of a material fact
or omission or alleged omission to state a material fact relates to information
supplied by the Company, the Trust Depositor, the Trust or by the Initial
Purchaser, the intent of the parties and their relative knowledge, access to
information and opportunity to correct or prevent such statement or omission.
The Company, the Trust Depositor, the Trust and the Initial Purchaser agree that
it would not be just and equitable if contributions pursuant to this subsection
8(c) were to be determined by pro rata allocation or by any other method of
allocation that does not take into account the equitable considerations referred
to herein. The amount paid or payable by an indemnified party as a result of the
loss, claim, damage or liability, or action in respect thereof, referred to
above in this subsection 8(c) shall be deemed to include, for purposes of this
subsection 8(c), any legal or other expenses reasonably incurred by such
indemnified party in connection with investigating or defending any such action
or claim. Notwithstanding the provisions of this clause (d), the Initial
Purchaser shall not be required to contribute any amount in excess of the amount
by which the total underwriting discounts and commissions received by it in
connection with the Notes purchased by it exceeds the amount of any damages
which the Initial Purchaser has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation.

 

(e)          The indemnity agreements contained in this Section 8 shall survive
the delivery of the Notes, and the provisions of this Section 8 (which shall at
all times be effective and shall survive any termination of this Agreement)
shall remain in full force and effect, regardless of any termination or
cancellation of this Agreement or any investigation made by or on behalf of any
indemnified party.

 

22

 

 

Section 9.          Termination.

 

This Agreement shall be subject to termination in the absolute discretion of the
Initial Purchaser, by notice given to the Company prior to delivery of and
payment for the Notes, if prior to such time (i) trading in securities generally
in the New York Stock Exchange, the American Stock Exchange or the Nasdaq Stock
Market shall have been suspended or limited or any setting of minimum prices for
trading on such exchange shall have occurred, (ii) there shall have been, since
the respective dates as of which information is given in the Time of Sale
Information or the Final Memorandum, any material adverse change in the
condition, financial or otherwise, or in the properties (including, without
limitation, the Loans) or the earnings, business affairs or business prospects
of the Company, whether or not arising in the ordinary course of business; (iii)
a general moratorium on commercial banking activities in New York shall have
been declared by either U.S. federal or New York State authorities, (iv) there
shall have occurred any outbreak or material escalation of hostilities or
declaration by the United States of a national emergency or war any other major
act of terrorism involving the United States, or other substantial national or
international calamity or crises the effect of which on the financial markets of
the United States is such as to make it, in the reasonable judgment of the
Initial Purchaser, impracticable or inadvisable to market the Notes on the terms
and in the manner contemplated by each Memorandum as amended or supplemented or
any substantial change or development involving a prospective substantial change
in United States’ or international political, financial or economic conditions,
as in the reasonable judgment of the Initial Purchaser is material and adverse
and makes it impracticable or inadvisable to proceed with the offering sale or
delivery of the Notes in the manner and on the terms described in the Memoranda
or to enforce contracts for the sale of securities; (v) any federal or state
statute, regulation, rule or order of any court or other governmental authority
shall have been enacted or published or promulgated which, in the reasonable
judgment of the Initial Purchaser, materially and adversely affects, or will
materially and adversely affect, the business, prospects, financial condition or
results of operations of the Company; (vi) any material disruption in securities
settlement, payment or clearance services shall have occurred in the United
States or (vii) the Company shall have sustained a loss by strike, fire, flood,
earthquake, accident or other calamity of such character which may reasonably be
expected to materially interfere with the conduct of the business and operations
of the Company regardless of whether or not such loss shall have been insured.

 

Any termination of this Agreement pursuant to this Section 9 shall be without
liability or any further obligation of any party to any other party except for
(i) the indemnity provided in Section 8 (which shall at all times be effective
and shall survive any termination of this Agreement) and (ii) any liability
(including the obligation to reimburse the expenses of the Initial Purchaser
pursuant to Section 2(b) hereof) arising in connection with the transactions
contemplated by this Agreement that arise before such termination.

 

Section 10.         Severability Clause.

 

Any part, provision, representation, or warranty of this Agreement which is
prohibited or is held to be void or unenforceable in any jurisdiction shall, as
to such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof.

 

Section 11.         Notices.

 

All demands, notices and communications hereunder shall be in writing and shall
be deemed to have been duly given if personally delivered at or mailed by
overnight mail, certified mail or registered mail, postage prepaid and effective
only upon receipt and if sent to the Initial Purchaser, will be delivered to
Guggenheim Securities, LLC, 135 East 57th Street,
New York, New York 10022; or if sent to the Company or the Trust Depositor will
be delivered to such party c/o Horizon Technology Finance Corporation, 312
Farmington Avenue, Farmington, Connecticut 06032, Telephone: (860) 676-8654, or
at any other address previously furnished in writing to the Trustee by the
Company.

 

23

 

 

Section 12.         Representations and Indemnities to Survive.

 

The respective agreements, representations, warranties, indemnities and other
statements of the Company, the Trust Depositor, the Trust and their respective
officers and of the Initial Purchaser set forth in or made pursuant to this
Agreement shall remain in full force and effect (in the case of the Company,
regardless of any investigation or any statements as to the results thereof made
by or on behalf of the Initial Purchaser, the Company, the Trust Depositor, the
Trust or indemnified party or any officer, director, employee or controlling
person of the Initial Purchaser, the Company, the Trust Depositor, the Trust or
indemnified party), regardless of the completion of the arrangements for the
purchase and issuance of the Notes or any investigation made by or on behalf of
the Initial Purchaser, the Company, the Trust Depositor, the Trust or
indemnified party. The provisions of Sections (2)(b), 8, 14, 16 and 17 of this
Agreement shall survive the termination or cancellation of this Agreement.

 

Section 13.         Successors.

 

This Agreement will inure to the benefit of and be binding upon the parties
hereto and their respective successors by merger, consolidation or acquisition
of their assets substantially as an entity and each indemnified party referred
to in Section 8 of this Agreement and, except as specifically set forth herein,
no other person will have any right or obligation hereunder.

 

Section 14.         Applicable Law.

 

(a)          THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BUT OTHERWISE WITHOUT REGARD
TO CONFLICTS OF LAW PRINCIPLES).

 

(b)          EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
REQUIREMENTS OF LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS AGREEMENT. EACH PARTY HERETO (I) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (II) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 14(b).

 

(c)          ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT MAY
BE BROUGHT IN THE COURTS OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW
YORK, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH PARTY HERETO
CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE
JURISDICTION OF THOSE COURTS. EACH SUCH PARTY IRREVOCABLY WAIVES ANY OBJECTION,
INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM
NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION
OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS AGREEMENT OR ANY DOCUMENT
RELATED HERETO.

 

24

 

 

Section 15.         Counterparts, Etc.

 

This Agreement supersedes all prior or contemporaneous agreements and
understandings relating to the subject matter hereof. Neither this Agreement nor
any term hereof may be amended, modified, changed, waived, discharged or
terminated except by a writing signed by the party against whom enforcement of
such change, waiver, discharge or termination is sought. This Agreement may be
signed in any number of counterparts each of which shall be deemed an original,
which taken together shall constitute one and the same instrument.

 

Section 16.         Limitation of Liability.

 

Notwithstanding any other provision herein or elsewhere, this Agreement has been
executed and delivered on behalf of the Trust by Wilmington Trust, National
Association, not in its individual capacity, but solely in its capacity as Owner
Trustee of the Trust, in no event shall Wilmington Trust, National Association
or the Owner Trustee have any liability in respect of the representations,
warranties, or obligations of the Trust hereunder or under any other document,
as to all of which recourse shall be had solely to the assets of the Trust, and
for all purposes of this Agreement and each other document the Owner Trustee and
Wilmington Trust, National Association, shall be entitled to the benefits of the
Trust Agreement. The provisions of this Section 16 shall survive any termination
of this Agreement.

 

Section 17.         No Petition; Limited Recourse.

 

(a)          The Initial Purchaser covenants and agrees that, prior to the date
that is one year and one day (or such longer preference period as shall then be
in effect) after the payment in full of the Notes rated by Hired NRSRO, it will
not institute against the Trust or the Trust Depositor or join any other Person
in instituting against the Trust or the Trust Depositor any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings or other
similar proceedings under the laws of the United States or any state of the
United States.

 

(b)          Notwithstanding anything to the contrary herein, the obligations of
the Trust hereunder are limited recourse obligations of the Trust payable solely
from the Collateral securing the Notes and all other assets of the Trust and
following the exhaustion of such Collateral and such other assets, any claims of
the Initial Purchaser hereunder against the Trust shall be extinguished. All
payments by the Trust to the Initial Purchaser hereunder shall be made subject
to and in accordance with the Priority of Payments set forth in Section 7.05 of
the Sale and Servicing Agreement.

 

25

 

 

Section 18.         USA Patriot Act Notice. The Initial Purchaser hereby
notifies the Company, the Trust Depositor and the Trust that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Patriot Act”), it is required to obtain, verify and
record information that identifies the Company, the Trust Depositor and the
Trust, such information includes the name and address of each of the Company,
the Trust Depositor and the Trust and other information that will allow the
Initial Purchaser to identify each other party in accordance with the Patriot
Act.

 

Section 19.         Arm’s-Length Transaction; Other Transactions.

 

(a)          Each of the Company and the Trust Depositor acknowledges and agrees
that (i) the purchase and sale of the Notes pursuant to this Agreement,
including the determination of the offering price of the Notes and any related
discounts and commissions, is an arm’s-length commercial transaction between the
Trust, on the one hand, and the Initial Purchaser, on the other hand, (ii) in
connection with the offering contemplated hereby and the process leading to such
transaction, the Initial Purchaser is and has been acting solely as a principal
and is not an agent or fiduciary of the Trust, the Company or the Trust
Depositor or any of their respective equity holders, creditors, employees or any
other party, (iii) the Initial Purchaser has not assumed and will not assume an
advisory or fiduciary responsibility in favor of the Trust, the Company or the
Trust Depositor with respect to the offering contemplated hereby or the process
leading thereto (irrespective of whether the Initial Purchaser has advised or is
currently advising any of the Trust, the Company or the Trust Depositor on other
matters) and the Initial Purchaser has no obligation to any of the Trust, the
Company or the Trust Depositor with respect to the offering contemplated hereby,
except the obligations expressly set forth in this Agreement, and (iv) the
Initial Purchaser has not provided any legal, accounting, regulatory or tax
advice with respect to the offering contemplated hereby and each of the Trust,
the Company and the Trust Depositor has consulted its own legal, accounting,
regulatory and tax advisors to the extent it deemed appropriate.

 

(b)          Each of the Company, the Trust Depositor and the Trust acknowledges
and agrees that the Initial Purchaser and its Affiliates may presently have and
may in the future have investment and commercial banking, trust and other
relationships with parties other than the Company, the Trust Depositor and the
Trust, which parties may have interests with respect to the purchase and sale or
exchange of the Notes. Although the Initial Purchaser in the course of such
other relationships may acquire information about the purchase and sale or
exchange of the Notes, potential purchasers of the Notes or such other parties,
the Initial Purchaser shall not have any obligation to disclose such information
to any of the Company, the Trust Depositor or the Trust. Furthermore, each of
the Company, the Trust Depositor and the Trust acknowledges that the Initial
Purchaser may have fiduciary or other relationships whereby the Initial
Purchaser may exercise voting power over securities of various persons, which
securities may from time to time include securities of any of the Company, the
Trust Depositor or the Trust or their respective Affiliates or of potential
purchasers. Each of the Company, the Trust Depositor and the Trust acknowledges
that the Initial Purchaser may exercise such powers and otherwise perform any
functions in connection with such fiduciary or other relationships without
regard to its relationship to the Company, the Trust Depositor or the Trust
hereunder.

 

[REST OF PAGE INTENTIONALLY LEFT BLANK]

 

26

 

 

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to the undersigned a counterpart hereof, whereupon this
letter and your acceptance shall represent a binding agreement among the
Company, the Trust Depositor, the Trust and the Initial Purchaser.

 

  Very truly yours,       HORIZON TECHNOLOGY FINANCE CORPORATION         By: /s/
Robert D. Pomeroy, Jr.   Name: Robert D. Pomeroy, Jr.   Title: Chief Executive
Officer         HORIZON FUNDING 2013-1 LLC         By: /s/ Robert D. Pomeroy,
Jr.   Name: Robert D. Pomeroy, Jr.   Title: Chief Executive Officer        
HORIZON Funding Trust 2013-1         By: WILMINGTON TRUST, NATIONAL ASSOCIATION,
not in its individual capacity but solely as Owner Trustee on behalf of the
Trust         By: /s/ Rachel L. Simpson   Name: Rachel L. Simpson   Title:
Assistant Vice President

 

Horizon Funding Trust 2013-1

Note Purchase Agreement

 

S-1

 

 

The foregoing Agreement is hereby confirmed and

accepted as of the date first above written.

 

GUGGENHEIM SECURITIES, LLC
as the Initial Purchaser

 

By: /s/ Paul Friedman   Name: Paul Friedman   Title: Chief Operating Officer  

 

Horizon Funding Trust 2013-1

Note Purchase Agreement

 

S-2

 

 

SCHEDULE I

 

   Principal Amount   $90,000,000 

 

 

 

 

SCHEDULE II

 

TIME OF SALE INFORMATION

 

Horizon Funding Trust 2013-1 **Priced** IAI/144A/Reg S

 

Note Type  SIZE  RATING  COUPON  PRICE Rule 144A  $90,000,000   A2 (sf)   3.00% 
 100% IAI  $0   A2 (sf)   3.00%   100% Reg S  $0   A2 (sf)   3.00%   100%

 



 

 



